Exhibit VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions, except per share amounts) (Unaudited) Three Months Nine Months Ended September 30 Ended September 30 2008 2007 2008 2007 OPERATING REVENUES: Gas utility $ 143.9 $ 114.0 $ 1,002.4 $ 890.0 Electric utility 147.9 143.6 402.3 361.6 Nonutility revenues 119.6 123.8 372.7 385.5 Total operating revenues 411.4 381.4 1,777.4 1,637.1 OPERATING EXPENSES: Cost of gas sold 80.2 52.9 686.0 592.0 Cost of fuel and purchased power 48.7 50.5 143.2 129.5 Cost of nonutility revenues 51.0 57.5 198.4 210.2 Other operating 127.9 116.4 368.4 334.4 Depreciation and amortization 47.7 47.3 142.5 139.7 Taxes other than income taxes 12.7 11.7 53.9 50.9 Total operating expenses 368.2 336.3 1,592.4 1,456.7 OPERATING INCOME 43.2 45.1 185.0 180.4 OTHER INCOME (EXPENSE): Equity in earnings (losses) of unconsolidated affiliates 21.5 (4.0 ) 29.0 18.7 Other - net (3.7 ) 13.9 2.4 23.1 Total other income (expense) 17.8 9.9 31.4 41.8 INTEREST EXPENSE 23.9 25.7 72.4 74.1 INCOME BEFORE INCOME TAXES 37.1 29.3 144.0 148.1 INCOME TAXES 13.9 12.2 52.1 44.9 NET INCOME $ 23.2 $ 17.1 $ 91.9 $ 103.2 AVERAGE COMMON SHARES OUTSTANDING 80.6 75.9 77.6 75.9 DILUTED COMMON SHARES OUTSTANDING 81.1 76.4 78.2 76.5 EARNINGS PER SHARE OF COMMON STOCK BASIC $ 0.29 $ 0.23 $ 1.18 $ 1.36 DILUTED $ 0.29 $ 0.22 $ 1.17 $ 1.35 VECTREN UTILITY HOLDINGS AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions) (Unaudited) Three Months Nine Months Ended September 30 Ended September 30 2008 2007 2008 2007 OPERATING REVENUES: Gas utility $ 143.9 $ 114.0 $ 1,002.4 $ 890.0 Electric utility 147.9 143.6 402.3 361.6 Other 0.6 0.4 1.8 1.3 Total operating revenues 292.4 258.0 1,406.5 1,252.9 OPERATING EXPENSES: Cost of gas sold 80.2 52.9 686.0 592.0 Cost of fuel and purchased power 48.7 50.5 143.2 129.5 Other operating 69.2 65.6 217.7 198.4 Depreciation and amortization 41.6 40.4 123.2 119.4 Taxes other than income taxes 11.7 11.3 51.8 49.6 Total operating expenses 251.4 220.7 1,221.9 1,088.9 OPERATING INCOME 41.0 37.3 184.6 164.0 OTHER INCOME - NET 0.7 1.3 4.9 6.2 INTEREST EXPENSE 19.6 20.8 59.5 58.8 INCOME BEFORE INCOME TAXES 22.1 17.8 130.0 111.4 INCOME TAXES 8.5 7.1 49.6 41.8 NET INCOME $ 13.6 $ 10.7 $ 80.4 $ 69.6 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED BALANCE SHEETS (Millions - Unaudited) September 30, December 31, 2008 2007 ASSETS Current Assets Cash & cash equivalents $ 14.1 $ 20.6 Accounts receivable - less reserves of $5.6 & $4.0, respectively 146.4 189.4 Accrued unbilled revenues 49.6 168.2 Inventories 234.8 160.9 Recoverable fuel & natural gas costs 28.7 - Prepayments & other current assets 142.8 160.5 Total current assets 616.4 699.6 Utility Plant Original cost 4,226.4 4,062.9 Less:accumulated depreciation & amortization 1,590.6 1,523.2 Net utility plant 2,635.8 2,539.7 Investments in unconsolidated affiliates 205.6 208.8 Other utility and corporate investments 25.0 26.3 Other nonutility investments 45.5 50.7 Nonutility property - net 362.7 320.3 Goodwill - net 239.4 238.0 Regulatory assets 164.7 175.3 Other assets 38.2 37.7 TOTAL ASSETS $ 4,333.3 $ 4,296.4 LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 182.0 $ 187.4 Accounts payable to affiliated companies 49.4 83.7 Refundable fuel & natural gas costs 6.9 27.2 Accrued liabilities 234.0 171.8 Short-term borrowings 354.4 557.0 Current maturities of long-term debt 0.4 0.3 Long-term debt subject to tender 80.0 - Total current liabilities 907.1 1,027.4 Long-term Debt - Net of Current Maturities & Debt Subject to Tender 1,248.4 1,245.4 Deferred Income Taxes & Other Liabilities Deferred income taxes 343.0 318.1 Regulatory liabilities 313.0 307.2 Deferred credits & other liabilities 161.6 164.2 Total deferred credits & other liabilities 817.6 789.5 Minority Interest in Subsidiary 0.4 0.4 Common Shareholders' Equity Common stock (no par value) – issued & outstanding 81.0 and 76.3 shares, respectively 658.0 532.7 Retained earnings 702.9 688.5 Accumulated other comprehensive income (1.1 ) 12.5 Total common shareholders' equity 1,359.8 1,233.7 TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ 4,333.3 $ 4,296.4 VECTREN CORPORATION AND SUBSIDIARYCOMPANIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions - Unaudited) For the nine months ended September 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 91.9 $ 103.2 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization 142.5 139.7 Deferred income taxes & investment tax credits 57.2 18.0 Equity in earnings of unconsolidated affiliates (29.0 ) (18.7 ) Provision for uncollectible accounts 12.9 12.7 Expense portion of pension & postretirement periodic benefit cost 5.8 7.3 Other non-cash charges - net 19.1 - Changes in working capital accounts: Accounts receivable & accrued unbilled revenue 148.7 126.5 Inventories (77.3 ) (35.3 ) Recoverable/refundable fuel & natural gas costs (49.0 ) (7.6 ) Prepayments & other current assets (10.4 ) 2.5 Accounts payable, including to affiliated companies (30.9 ) (74.3 ) Accrued liabilities 75.1 (15.0 ) Unconsolidated affiliate dividends 9.3 20.0 Changes in noncurrent assets 1.3 (13.5 ) Changes in noncurrent liabilities (23.5 ) (33.3 ) Net cash flows from operating activities 343.7 232.2 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from: Issuance of common stock 124.9 - Long-term debt, net of issuance costs 171.2 - Stock option exercises & other - 5.2 Requirements for: Dividends on common stock (75.6 ) (71.8 ) Retirement of long-term debt (104.1 ) (6.6 ) Other financing activities (0.1 ) - Net change in short-term borrowings (202.9 ) 21.9 Net cash flows from financing activities (86.6 ) (51.3 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from: Unconsolidated affiliate distributions - 11.7 Other collections 6.1 37.3 Requirements for: Capital expenditures, excluding AFUDC equity (258.7 ) (239.0 ) Unconsolidated affiliate investments (0.2 ) (12.4 ) Other investments (10.8 ) (0.1 ) Net cash flows from investing activities (263.6 ) (202.5 ) Net change in cash & cash equivalents (6.5 ) (21.6 ) Cash & cash equivalents at beginning of period 20.6 32.8 Cash & cash equivalents at end of period $ 14.1 $ 11.2 VECTREN CORPORATION AND SUBSIDIARY COMPANIES HIGHLIGHTS (millions, except per share amounts) (Unaudited) Three Months Nine Months Ended September 30 Ended September 30 2008 2007 2008 2007 REPORTED EARNINGS: Utility Group $ 13.6 $ 10.7 $ 80.4 $ 69.6 Non-utility Group Energy Marketing and Services 10.1 (2.0 ) 12.4 15.6 Coal Mining (0.5 ) 0.4 (1.6 ) 2.7 Energy Infrastructure Services 6.0 4.6 5.5 6.6 Other Businesses 0.1 0.1 1.7 0.2 Commercial Real Estate Impairment Charge (5.9 ) - (5.9 ) - Total Non-utility Operations 9.8 3.1 12.1 25.1 Corporate and Other (0.2 ) (0.2 ) (0.6 ) 0.2 Sub-Total Operations 23.2 13.6 91.9 94.9 Synfuels-related - 3.5 - 8.3 Vectren Consolidated $ 23.2 $ 17.1 $ 91.9 $ 103.2 VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED GAS DISTRIBUTION OPERATING STATISTICS (Unaudited) Three Months Nine Months Ended September 30 Ended September 30 2008 2007 2008 2007 GAS OPERATING REVENUES (Millions): Residential $ 85.4 $ 67.2 $ 663.4 $ 591.2 Commercial 43.8 30.9 278.6 240.7 Industrial 13.1 12.1 50.7 47.5 Miscellaneous Revenue 1.6 3.8 9.7 10.6 $ 143.9 $ 114.0 $ 1,002.4 $ 890.0 GAS MARGIN (Millions): Residential $ 39.2 $ 36.5 $ 202.7 $ 191.5 Commercial 12.4 10.6 65.2 60.1 Industrial 10.2 9.5 38.0 35.2 Miscellaneous 1.9 4.5 10.5 11.2 $ 63.7 $ 61.1 $ 316.4 $ 298.0 GAS SOLD & TRANSPORTED (MMDth): Residential 3.8 3.8 52.7 51.7 Commercial 2.5 2.6 23.9 23.4 Industrial 18.4 18.0 67.5 62.5 24.7 24.4 144.1 137.6 AVERAGE GAS CUSTOMERS Residential 887,185 889,257 900,122 899,926 Commercial 82,764 82,914 83,883 83,822 Industrial 1,610 1,611 1,610 1,611 971,559 973,782 985,615 985,359 YTD WEATHERAS A PERCENT OF NORMAL: Heating Degree Days (Ohio) 19 % 41 % 101 % 96 % VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED ELECTRIC OPERATING STATISTICS (Unaudited) Three Months Nine Months Ended September 30 Ended September 30 2008 2007 2008 2007 ELECTRIC OPERATING REVENUES (Millions): Residential $ 53.6 $ 56.2 $ 132.5 $ 123.2 Commercial 35.2 34.3 95.3 84.0 Industrial 40.4 39.1 115.4 105.0 Municipals 0.0 6.4 1.0 18.2 Miscellaneous Revenue 1.6 2.8 9.3 7.5 Total Retail 130.8 138.8 353.5 337.9 Net Wholesale Revenues 17.1 4.8 48.8 23.7 $ 147.9 $ 143.6 $ 402.3 $ 361.6 ELECTRIC MARGIN (Millions): Residential $ 40.6 $ 41.3 $ 98.9 $ 90.7 Commercial 24.9 23.2 66.5 57.2 Industrial 23.2 21.6 62.5 56.4 Municipals 0.0 1.6 0.0 7.3 Miscellaneous 1.5 2.8 9.0 7.4 Total Retail 90.2 90.5 236.9 219.0 Net Wholesale Margin 9.0 2.6 22.2 13.1 $ 99.2 $ 93.1 $ 259.1 $ 232.1 ELECTRICITY SOLD (GWh): Residential 462.4 547.7 1,182.4 1,290.3 Commercial 371.4 406.7 1,013.2 1,067.4 Industrial 619.0 638.7 1,859.5 1,942.4 Municipals - 187.4 44.3 469.4 Miscellaneous Sales 4.3 4.7 14.0 14.1 Total Retail 1,457.1 1,785.2 4,113.4 4,783.6 Wholesale 371.1 96.5 1,111.4 544.1 1,828.2 1,881.7 5,224.8 5,327.7 AVERAGE ELECTRIC CUSTOMERS Residential 122,373 122,194 122,505 122,078 Commercial 18,393 18,489 18,434 18,478 Industrial 103 109 102 109 All Others 34 38 34 37 140,903 140,830 141,075 140,702 YTD WEATHERAS A PERCENT OF NORMAL: Cooling Degree Days (Indiana) 100 % 127 % 99 % 127 % Heating Degree Days (Indiana) 100 % 90 %
